DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-17 in the reply filed on 02/09/22 is acknowledged.  The traversal is on the ground(s) that the office action provided no sufficient reason or examples to show that such another process can be performed.  This is not found persuasive because the office action clearly establishes the burden of examination of both groups I and II, noting differences in classification, search queries and potential prior art references.  Additionally, to show a product and process of using such a product are distinct, either, the process as claimed can be practiced with another materially different product or the product as claimed can be used in a materially different process.  Although the product of group I is written as a drilling fluid, such does not limit the use of the fluid to a drilling method.  Rather, such an aqueous base fluid that includes the instantly claimed surfactant, polyacrylamide and an organophilic clay can be used in a variety of applications.  For example, an aqueous base fluid that includes a surfactant, a polyacrylamide and an organophilic clay may be used in other well treatment processes aside from drilling a wellbore as is instantly required by Group II; such include, but are not limited to, lost circulation treatments, fracturing, enhanced oil recovery, etc..  Additionally, a fluid that includes the instantly claimed components is not limited to use in a subterranean formation.  As such, the restriction is maintained.  
The requirement is still deemed proper and is therefore made FINAL.
The Examiner notes, the election of species requirement as previously set forth has been withdrawn.  As such, claims 1-17 are considered for examination in their full form.
The Examiner notes, upon allowance of a product claim, pursuant to the procedures set forth in MPEP § 821.04(B), claims directed to the process of making or using an allowable product, may be rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/22.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The Examiner directs Applicant’s attention to the extensive list of references incorporated by reference cited below under Specification as well as those on pages 3-4 and 38.  
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner 
The attempt to incorporate subject matter into this application by reference to “Organophilic Clay-Based Drilling Fluids for Mitigation of Unconventional Shale Reservoirs Instability and Formation Damage” on page 1 of the specification as filed is ineffective because the reference is to a publication.
The attempt to incorporate subject matter into this application by reference to the publications in the first full paragraph on page 4 of the specification as filed is ineffective because the references are to publications.
The attempt to incorporate subject matter into this application by reference to “Protective Groups in Organic Synthesis” on page 14 of the specification as filed is ineffective because the reference is to a publication.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph on page 14 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph on page 15 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to “Cationic surfactant (CTAB) a multipurpose additive in polymer-based drilling fluids” at the top of page 16 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph on page 18 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph bridging pages 24-25 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph bridging pages 36-37 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph on page 37 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph on page 38 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph on page 40 of the specification as filed is ineffective because the references are to a publications.
The attempt to incorporate subject matter into this application by reference to the publications in the paragraph on page 43 of the specification as filed is ineffective because the references are to a publications.


Claim Objections
Claims 1-17 are objected to because of the following informalities:  At the end of line 9 and bridging to line 10, Applicant recites “or a salt thereof, a solvate thereof, a stereoisomer thereof, or a mixture thereof, each relative to a total weight of the drilling fluid.”  The use of the comma after “or a salt thereof, a solvate thereof, a stereoisomer thereof, or a mixture thereof” and prior to “each relative to a total weight of the drilling fluid,” appears to direct the phrase “each relative to a total weight of the drilling fluid” to the “or a salt thereof, a solvate thereof, a stereoisomer thereof, or a mixture thereof” when it is clear “each relative to a total weight of the drilling fluid” is intended to be with respect to the weight percents given for each component.  Appropriate correction is required.  For example, deletion of “each relative to a total weight of the drilling fluid,” and replacement with a statement such as -wherein each weight percent is relative to a total weight of the drilling fluid- would correct the issue. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for various species of substitutes for the “optionally substituted” groups recited for R1-R11, as set forth in [0061] of the specification as published, does not reasonably provide enablement for any and all possible compounds as .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In the Specification, Applicant defines the term “substituted” and what is intended to be meant by when a substituent is “optionally substituted,” noting specific substituents to include halo, hydroxyl, alkoxy, etc..  Although suggesting such substituents may themselves be substituted, the specification does not further define the specific groups with which they may be substituted so as to result in a surfactant that would function in the manner as instantly claimed.  Additionally, the specification does not appear to contemplate any and all other groups which may be used as substituents beyond the scope of those recited in [0061].
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims meet the following Undue Experimentation factors:
The nature of the invention - because the current Invention contemplates the use of certain species of substituents as the optional substituents in the surfactant and/or organophilic clay that provide for a drilling fluid suitable for use in well drilling.
However, the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass any and all potential “optional substituents” beyond those noted in [0061], and it is unclear if every possible optional substituent would provide for a surfactant and/or organophilic clay that would enable the creation of a fluid with the properties as instantly desired and/or claimed.
The level of predictability in the art - because, although in theory any optional substituent may be used, it is unclear and difficult to predict if all possible substituents would  provide for the desired result with the surfactant and/or organophilic clay.
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for choosing a substituent beyond those given in [0061].
Therefore, there exists a Scope of Enablement deficiency for the current claims.
	Applicant is advised to add a Markush group to independent claim 1 from which the optional substituents is selected, as set forth in [0061]of the specification as filed, in order to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0264836) in view of Ghumare et al. (US 2017/0081582)
With respect to independent claim 1, Wang et al. discloses a drilling fluid, comprising:
an aqueous base fluid ([0044]-[0045]);
an additive for clay swell inhibition (see note below);
0-30 ppb of a polyacrylamide with a weight average molecular weight within the range as claimed ([0050]) and/or a polyacrylamide rheology modifying agent ([0051]);
0.5-15 wt% of an organophilic clay comprising an ion-exchange reaction product of a smectite clay and a compound as claimed ([0071], see note below), each relative to a total weight of the drilling fluid.
With regard to the organophilic clay, the Examiner notes, Wang et al. discloses examples thereof as TIXOGEL, BENTONE and CLAYTONE ([0071]).  These clays are reaction products of a smectite clay and a compound of formula (II).  
Wang et al. discloses wherein the composition may include additional additives, such as clay swell inhibitors ([0078]).  The reference, however, fails to disclose wherein the drilling fluid includes a surfactant of formula (I) as claimed.  

Since Wang et al. discloses wherein clay swell inhibitors may be included and Ghumare et al. teaches a clay swell inhibitor that is capable of inhibiting clay swelling and disintegration in an aqueous well treatment fluid, it would have been obvious to one having ordinary skill in the art to try a clay swell inhibitor as suggested by Ghumare et al. in the fluid of Wang et al. in order to provide clay swell inhibition therein.
With regard to the overall respective amounts of each component, the Examiner notes, Wang et al. discloses the organophilic clay in an amount overlapping the range instantly claimed and Ghumare et al. suggests an amount of the instantly claimed surfactant for clay swell inhibition within an amount overlapping the range instantly claimed therefore.  The amount for polyacrylamide is further suggested.  Although silent to the specific combinations of weight percents as instantly claimed, it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  It is the position of the Office that the instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the fluid of Wang et al. in view of Ghumare et al. includes each of the components within an overlapping/near overlapping range to that which is instantly claimed, it would have been obvious to one having ordinary skill in the art to try an amount of each within the ranges instantly claimed through routine experimentation in the art in order to determine an optimal combination thereof for use in a drilling mud for a subterranean formation.
With respect to depending claims 2-5, Ghumare et al. suggest each of the components for formula (I) as claimed ([0007]).
With respect to dependent claim 7, Wang et al. discloses wherein the smectite clay comprises montmorillonite ([0071]).
With respect to dependent claim 8, Wang et al. discloses examples of the organophilic clay as noted above; although silent to wherein at least 50 mole percent of the exchangeable cations are ion exchanged as claimed, since the reference discloses examples of the reaction products having exchanged cations, it is the position of the Office the determination of the optimal percent of such cations exchanged would be achievable through routine experimentation in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  
With respect to dependent claim 10, Ghumare et al. suggests formula (I) as claimed ([0007]).  
With respect to dependent claim 13, Wang et al. discloses wherein the polyacrylamide has a weight average molecular weight within the range as claimed ([0050]).
With respect to dependent claim 14, Wang et al. discloses the drilling fluid comprising the aqueous base fluid, polyacrylamide and an amount of organophilic clay comprising the claimed reaction product in an amount overlapping the range instantly claimed while Ghumare et al. suggests the surfactant of formula (I) within an amount overlapping the range instantly claimed (see citations within claim 1, above).  Although silent to the specific combination of amounts as instantly claimed, it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  It is the position of the Office that the instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any 
With respect to dependent claims 15-17, Wang et al. in view of Ghumare et al. suggests a drilling fluid having each of the components instantly claimed in amounts overlapping and suggestive of the ranges instantly claimed within the broad ranges set forth for each in independent claim 1.  Although silent to the ten second gel strength, ten minute gel strength, yield stress and storage modulus with angular frequency within the ranges as claimed at a temperature within the range as claimed, it since Wang et al. in view of Ghumare et al. suggests the same composition as claimed, the properties thereof noted above would be expected to fall within the same ranges as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If there is any difference between the above noted properties and those of the fluid of Wang et al. in view of Ghumare et al. and that of the instant claims, the difference would have been minor and obvious as one having ordinary skill in the art would seek to optimize each of the aforementioned properties in obtaining a fluid suitable for use as a drilling fluid.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Ghumare et al. as applied to claim 1 above, and further in view of Xi et al. (Modification of the surfaces of Wyoming montmorillonite by the cationic surfactants alkyl trimethyl, dialkyl dimethyl and trialkyl methyl ammonium bromides).
Wang et al. in view of Ghumare et al. suggest the drilling fluid as set forth above with respect to independent claim 1, wherein, with respect to claim 9, Ghumare et al. further suggests wherein X is bromide ([0007]; [0014]).  With regard to the organophilic clay, Wang et al. discloses such as a modified montmorillonite providing reproducible viscosity and thixotropy development ([0071]).  The reference, however, fails to disclose wherein Y of formula (II) is bromide as claimed, as well as the additional specifics of R8-11 thereof.  Xi et al. suggests modifying surfaces of a sodium montmorillonite with an alkyl tri methyl ammonium bromide, wherein such an alkyl includes an octyl group, for the purpose of replacing the cations of the clay minerals with organic cations, i.e., providing for an organophilic clay therewith (Introduction).  Since Wang et al. discloses suitable organophilic clays to include smectite based clay selected from a group that includes montmorillonite, wherein any organophilic clay can be used ([0071]), it would have been obvious to one having ordinary skill in the art to try an organophilic clay as suggested by Xi et al. in order to provide a surface modified ion exchange reaction product of a smectite clay and a compound of the formula as claimed, i.e., an organophilic clay, as is disclosed suitable for inclusion in the drilling mud of Wang et al..  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Ghumare et al. as applied to claim 1 above, and further in view of Gaillard et al. (US 7,700,702).
	Wang et al. discloses the drilling fluid as set forth above wherein a polyacrylamide is include therein for fluid loss and rheology modification ([0049]-[0051]).  The reference, however, fails to disclose wherein such includes a polyacrylamide copolymer as claimed.  Gaillard et al. suggests high molecular weight polyacrylamide containing copolymers that include an acrylamide monomer, an acrylate monomer and a hydrophobicity modifying monomer (col. 2, l. 45-col. 3, l. 34; col. 4, l. 33-47; col. 4, l. 59-col. 5, l. 9), wherein various ratios of components are suggested through the examples, along with mole percents thereof.  Such are included in fluids used in the oil industry in gels (col 4, l. 1-5) and provide improved viscosifying effect as well as shorter solution times (col. 3, l. 45-46).  Since Wang et al. discloses the inclusion of a polyacrylamide rheology modifier, it would have been obvious to one having ordinary skill in the art to try the associative polymer suggested by Gaillard for use in the oil industry in the fluid of Wang et al. in order to provide an improved viscosifying effect thereon. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8222455 discloses surfactants having a formula corresponding to that instantly claimed and used with clays in an aqueous well treatment fluid.
 US 5380706 discloses quaternary ammonium formation stabilizing compounds including tetramethylammonium chloride.
US 5112603 defines BENTONE as a reaction product of a smectite clay and one or more fatty alkyl groups as used to thicken oil-based drilling fluids. 
ChemIDplus defines TIXOGEL as a quaternary ammonium compound that includes chloride.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/01/22